DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 12/30/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 have been fully considered and are not persuasive.  Specifically the applicant argues that the prior art of record, Kirigin et al do not expressly disclose “receiving, by the content management system for storage in the collection folder, at least one file submitted by a submitter from the one or more submitters through the third-party website from a file upload user interface displayed based on the submitter interacting with the file request link on the third-party website.” Examiner contends that the prior, Kirigin et al, discloses that a link sharer (collector) may publish their link to a social media website (third party website) such that the link recipients (submitter) may have access to the link and utilize the link to not only gain access to the link sharer’s (collector’s) files, but also add their own file(s) to the shared folder as well, see for example [0050].  Likewise, the prior art further allows for a browser window to open displaying a representation of contents to the user interacting with the link, see for example [0062-0063]. The user is allowed to manually add to the shared folder based on contents that have been submitted. As the link recipients are also capable of using the link to add their own files and then the collector is able to manually add the contents to the shared folder based on the submitter submitting new files, the examiner contends that the prior art, Kirigin et al discloses “receiving, by the content management from a file upload user interface displayed based on the submitter interacting with the file request link on the third-party website.”
Allowable Subject Matter
Claim 5objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art, either alone or in combination does not expressly disclose “displaying, by the content management system and on a client device associated with the collector user, a file- request user interface that presents a collection folder status that indicates at least a number of files submitted within the collection folder, wherein the number of files submitted indicates  the at least one file being stored in the collection folder.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipcated by Kirigin et al (US 2014/0067865). 
Regarding claim 1,8, and 14 (all currently amended), Kirigin et al disclose a method, system comprising at least one processor, and a non-transitory computer readable medium comprising instructions that when executed by the at least one processor, cause the system to [0070-0073]:
provide, to a third-party website (social media website), a file request link (link to folders), the file request link (link to folders) for use in collecting files in a collection folder(linked file folders) from one or more submitters (link recipients) via the third-party website (social media website), the collection folder (linked file folders)associated with an account of a collector user (link sharer), wherein the file request link is embedded on the third-party website (social media website) [0049, 0050];
Please note that in this the link sharer may generate a link that can be embedded/shared on the social media website such that the link recipient may have access to the file folder(s) of the link sharer’s choosing. 
receive, for storage in the collection folder (linked file folders), at least one file submitted by a submitter (link recipient) from the one or more submitters through the third-party website (social media website) from a file upload user interface  based on 
Please note that in this example the link recipient may interact with the link posted to the link sharer’s social media and further has the option to add their own file to linked file folder of the link sharer and the collector may manually add files to the shared folder based on the interaction with the link and pop up browser interface. 
store the at least one file in the collection folder [0023];
Please note that in this example the link recipient may store to the collection folder. 
Regarding claim 2, 9, and 15 (previously presented), Kirigin et al disclose all the limitations of claims 1, 8, and 14. Kirigin et al discloses that the file request link is embedded on the third-party website [0050];
Please note that in this example an embedded window may allow access for the user to view or upload content to the system for sharing with other users. 
Regarding claim 3, 10, and 16 (all original), Kirigin et al disclose all the limitations of claims 1, 8, and 14. Kirigin et al further discloses that the file request link is a universal resource locator (URL) that references the collection folder [0045].
Regarding claim 4, 11, and 17 (all original), Kirigin et al disclose all the limitations of claims 1, 8, and 14. Kirigin et al
Regarding claim 12, and 18 (all original), Kirigin et al disclose all the limitations of claims 1, 8, and 14. Kirigin et al disclose creating, in response to receiving the at least one file, a unique filename comprising a reference identifying the submitter; and wherein storing the at least one file in the collection folder comprises associating the unique filename with the at least one file [0039, 0052].
Regarding claim 6, 13, and 19 (all original), Kirigin et al disclose all the limitations of claims 1, 8, and 14. Kirigin et al disclose preventing the submitter of the at least one file to view files from other submitters within the collection folder [0050, 0051].
Regarding claim 7 and 20 (all original), Kirigin et al disclose all the limitations of claims 1, 8, and 14. Kirigin et al disclose the submitter does not have an account with the content management system [0051, 0025]. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948.  The examiner can normally be reached on Monday-Thursday 7am-4pm(EST) and Friday 7am-11am(EST). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436